Dickinson v Bassett Healthcare (2019 NY Slip Op 06988)





Dickinson v Bassett Healthcare


2019 NY Slip Op 06988


Decided on September 27, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 27, 2019

PRESENT: WHALEN, P.J., PERADOTTO, CARNI, NEMOYER, AND WINSLOW, JJ. (Filed Sept. 27, 2019.) 


MOTION NO. (1305/18) CA 18-01107.

[*1]ROBERT BERNARD DICKINSON, PLAINTIFF-RESPONDENT, 
vBASSETT HEALTHCARE, MARSHALL E. PEDERSEN, JR., M.D., PATRICK DIETZ, M.D., DEFENDANTS-APPELLANTS, ET AL., DEFENDANTS.

MEMORANDUM AND ORDER
Motion for leave to appeal to the Court of Appeals denied.